Whaley, Judge,
delivered the opinion of the court:
Plaintiff received an order for chairs from Saint Eliza-beths Hospital, Department of the Interior. The proof is that the chairs delivered in response to the order were in all respects the chairs specified therein. Defendant’s inspection after delivery showed that plaintiff had fully complied with the contract. Of course, nothing else could be expected or required of the contractor except compliance, and it is not otherwise contended. Defendant’s refusal to pay for the chairs is obviously for no other reason than that the hospital .authorities decided they could not use the chairs they had purchased. There is no provision in the contract *297giving the purchaser the right to refuse payment on that ground.
Plaintiff is entitled to recover the purchase price, $585, and judgment must be given accordingly. It is so ordered.
Williams, Judge; Littletok, Judge/ and Gbeen, Judge; concur.
Booth, GMef Justice, took no part in the decision of this case on account of illness.